Citation Nr: 1732138	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 17, 2009 for basic eligibility for dependents educational assistance (DEA) under 38 U.S.C.A., Chapter 35.  


(The issues of an effective date earlier than September 1, 2009 for service connection for neurogenic bladder and an initial disability rating in excess of 40 percent for neurogenic bladder are addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1978 to February 1979, and from November 10, 1984 to November 11, 1984.  The Veteran also had inactive service in the National Guard from March 1978 to February 1988 exclusive of the active duty periods. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009, February 2012, April 2013, January 2015, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The October 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and basic eligibility to DEA effective August 17, 2009 (the date of a VA spine examination report).  The October 2009 rating decision indicated that the Veteran had a total service-connected disability that was permanent in nature.       

The February 2012 rating decision (partially implementing a September 2011 Board decision) granted an effective date of March 3, 2005 for the grant of a TDIU.  The April 2013 rating decision (implementing a September 2011 Board decision) granted an effective date of November 12, 1984 (the day after the Veteran's separation from active service) for the grant of a TDIU.  The February 2012 and April 2013 rating decisions did not address whether basic eligibility for DEA, based on a permanent total disability, was warranted prior to August 17, 2009.  
The January and April 2015 rating decisions denied an effective date earlier than August 17, 2009 for the grant of basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35.  

The February 2012 rating decision noted that, because basic eligibility for DEA benefits had been granted pursuant to the October 2009 rating decision, the issue had "no bearing with current decisions."  Basic eligibility to DEA is a rating issue if a total service-connected disability (schedular or based on TDIU) is awarded, confirmed, and continued, and permanency is also established, to include the determination that a future examination is not warranted.  See VBA Live Manual, M21-1, Part IX, Subpart ii, Chapter 2, Topic 1, Block l.  

While generally basic eligibility to DEA is not reconsidered when the matter has previously been established, see id., the Board finds that, pursuant to the December 2011 Board decision granting a TDIU effective November 12, 1984 (implemented by the February 2012 and April 2013 rating decisions), a total disability based on TDIU was awarded earlier than the August 17, 2009 (the initial effective date), subsuming the original October 2009 rating decision.  The Board finds that the issue of basic eligibility for DEA benefits is part and parcel of the appeal for a TDIU and is a rating issue for the earlier granted appeal period.  The original grant of basic eligibility for DEA was based on a total permanent disability - i.e., the TDIU that was granted.  The issue of whether basic eligibility for DEA benefits based on a permanent total disability was warranted for any part of the rating period from November 12, 1984 to August 17, 2009 remained in appellate status until it was readjudicated in the January 2015 rating decision to which the Veteran filed a timely notice of disagreement in February 2015 and perfected the appeal to the Board in December 2015.   


FINDING OF FACT

A permanent and total disability rating is in effect as of November 12, 1984.


CONCLUSION OF LAW

The criteria for an effective date of November 12, 1984 for the award of basic eligibility for dependents educational assistance under 38 U.S.C.A., Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.400, 21.3020, 21.3021 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for DEA Benefits 

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

The Veteran generally contends that he is entitled to an effective date prior to August 17, 2009 for the grant of eligibility for DEA benefits under 38 U.S.C.A., Chapter 35 based upon the contention that he was permanently and totally disabled effective November 1984 as reflected by the grant of a TDIU from November 12, 1984.  See February 2015 written statement, December 2015 substantive appeal (on a VA Form 9).  In an October 2009 written statement, the Veteran contended that he is permanently and totally disabled and has been unable to work since 1985. 

In this case, basic eligibility to DEA benefits has been established from August 17, 2009.  See October 2009 rating decision.  The grant of basic eligibility to DEA benefits was based on the grant of a TDIU effective August 17, 2009 and a specific finding that the Veteran had a total service-connected disability (represented by the TDIU) that was permanent in nature due to the service-connected status post L4-L5 hemilaminectomy and diskectomy for herniated nucleus pulposus (hereinafter "lumbar spine disability").  See id. 

As discussed in the introduction above, pursuant to the December 2011 Board decision, a TDIU has been granted effective November 12, 1984 (the day after the Veteran's separation from active service).  The February 2012 and April 2013 rating decisions, which implemented the December 2011 Board decision, did not make a finding as to whether the TDIU, which is a total rating, was also permanent between November 12, 1984 and August 17, 2009.      

After a review of the evidence of record, the Board finds that the Veteran had a permanent total disability from November 12, 1984, the effective date of the TDIU.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340(b) (2016).  

The December 2011 Board decision granted a TDIU from November 12, 1984 on the basis that the evidence of record reflected that the Veteran was unable to pursue substantially gainful employment due to the service-connected lumbar spine disability from November 12, 1984 that continued throughout the entirety of the 

appeal period.  The December 2011 Board decision discussed at length the ongoing treatment and impairments associated with the lumbar spine disability from 1984 to present, including multiple surgeries and prescriptions for bedrest as well as severe functional impairment and limitations.  See December 2011 Board decision at 9-13.  Social Security Administration (SSA) disability benefits have been awarded since 1984 on the basis that the Veteran is unable to do significant work due to the lumbar spine disability.  See e.g., April 1986 SSA disability determination.  A January 2012 VA examination report notes that the Veteran had not worked since the mid-1980s due to the lumbar spine disorder.    

The Board finds that the evidence reflects that the Veteran has permanent total disability from November 12, 1984, the effective date of the award of TDIU.  The Veteran was granted TDIU (both initially in October 2009 as well as in the December 2011 Board decision) due to impairments associated with the service-connected lumbar spine disability.  The evidence shows that the impairment caused by the lumbar spine disability is reasonably certain to continue throughout the life of the Veteran, including the fact that the impairment due to the lumbar spine disability has continued steadily since 1984 to present (approximately 34 years).  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340(b) (2016).  Based on the above, the Board finds that the Veteran is entitled to an effective date of November 12, 1984 for the grant of entitlement to DEA benefits.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.    

Further, because the Veteran has not been shown to be in receipt of a total disability rating prior to November 12, 1984 and the evidence does not reflect any basis other than the TDIU for which basic eligibility for DEA benefits would be warranted, 

entitlement to basic eligibility to DEA benefits cannot be granted prior to this date.  As such, VA regulations do not provide for an effective date earlier than the date the Veteran was awarded the TDIU - i.e., November 12, 1984.  


ORDER

An earlier effective date of November 12, 1984 for the award of basic eligibility for dependents educational assistance under 38 U.S.C.A., Chapter 35 is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


